Citation Nr: 1606507	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for residuals of a head injury, with dizzy spells and pressure right ear.

3. Entitlement to service connection for right leg neuropathy (claimed as right leg injury), including secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1972.  

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A Board videoconference hearing was held November 2015.  The claim for service connection for right leg disability was based on in-service injury, but  has been recently updated to include secondary service connection as due to diabetes mellitus.  See Robinson v. Peake, 21 Vet. App. 545 (2008) (separate theories of direct service connection and secondary service connection supporting a claim for disability benefits do not equate to separate claims for that disability).  

The issue of service connection for right leg neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran as likely as not developed diabetes mellitus type II due to service, based on likely Agent Orange exposure aboard ships that traveled inland waterways of Vietnam.

2. There not indication of head injury in service, nor are there clearly current residuals of this type of injury.



CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, the criteria are met for service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria are not met to establish service connection for residuals of a head injury, with dizzy spells and pressure right ear.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.               §§ 5100, 5102, 5103A, 5107, and 5126, prescribes notice and development obligations upon VA involving a claim for compensation benefits.  See 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that the VCAA notice extends to all five elements of a "service connection" claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As to service connection for diabetes mellitus, that claim is being granted and VCAA notice is not required.  

On service connection for head injury residuals, through timely VCAA notice correspondence the Veteran was notified under 38 U.S.C.A. § 5103(a) and                38 C.F.R. § 3.159(b), also explaining the joint obligation to provide additional evidence and the downstream disability rating and effective date elements of a claim for service connection.  The VA duty to assist has also been met.  The Veteran's complete service treatment records (STRs) and personnel file have been acquired, as have been VA medical records.  A VA Compensation and Pension examination was not scheduled; however, discussed further below, there is no indication of a current disability that may be related to service to require such examination.  The Veteran provided several personal statements.  He testified at a Board hearing, during which he received proper assistance in developing the claim. 38 C.F.R. § 3.103(c)(2).  There is no indication of further evidence to obtain.  Accordingly, the Board will adjudicate the claim on the merits.

Service Connection for Diabetes Mellitus

Service connection may be granted for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Basic requirements for service connection are: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam War is presumed to have been exposed during such service to an herbicide agent                      (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Presumptive service connection is available for specific diseases associated with exposure to herbicide agents, those conditions listed under 38 C.F.R. § 3.309(e), including diabetes mellitus, type II.  

The Board will grant the benefit sought of service connection for diabetes mellitus,  on basis of presumptive service connection.  According to Compensation Service database materials (as updated Nov. 9, 2015) the ships Veteran served upon, U.S.S. Seminole and U.S.S. Ogden, traversed the inland waterways of Vietnam at the same time he was aboard them.  Both were amphibious cargo ships.  The Veteran offers consistent testimony that he went ashore to help unload cargo.  Since the Veteran states he went ashore in Vietnam, and at very least these ships were upon inland waterways, exposure to Agent Orange is presumed.  The reported history is consistent with information on the internet showing transportation of troops and equipment to and from Vietnam.

The Veteran diagnosed diabetes mellitus, type II is also presumed to have developed from Agent Orange exposure, without further medical evidence needed to show a connection to service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015).  

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus are satisfied.

Service Connection for Residuals of a Head Injury

The Board must deny the instant claim on reviewing the evidence.  The primary reason for the Board's decision is that a head injury during service is not proven.  Moreover, residuals of such claimed injury have not been clinically established.  Service records both medical and personnel do not document head injury, nor do treatment records after service.  

The Veteran recently described a head injury, stating that when chipping paint near one of the guns on the U.S.S. Seminole the gun mount shifted and knocked him to the ground, he hit his head and was knocked unconscious.  The Veteran is clearly competent to state what occurred during service, and the Board recognizes it is possible such injury occurred.  There is contrary evidence however which the Board must consider while evaluating the credibility and weight of all evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The actual hospitalization report from November 1970 following the incident noted only blunt injury to the left leg, nothing about head injury.  Also noted, "the wound was accompanied by immediate swelling and pain" which counters the likelihood of having been knocked unconscious.  If nothing else, something as significant as head injury with loss of consciousness would reasonably be expected to have been noted in STRs, but is not noted there, or in any medical records after separation from service.  Moreover at the time the records show the Veteran gave a history as to what had happened to his left leg.  He was clearly conscious at that time.  The reasonable likelihood of a head injury in service appears minimal on the whole.

Provided the Veteran's recollection of the incident is correct, there still is not convincing basis for the claim given few symptoms to suggest actual head injury.  The Veteran reports dizziness, but only recently.  Right ear problems appear to have a recent onset.  He once reported to VA treatment providers that right ear problems had existed for 40 years; but without more specific information, there is nothing after the fact to show head injury.  To try to determine now whether these limited symptoms, reported several decades later, conclusively show a head injury in service unfortunately requires a significant degree of speculation, and it does not appear that even with VA examination that this question could be resolved.

Without a proven and definitive in-service head injury as a basis for service connection, the claim is being denied.  The preponderance of the evidence is unfavorable, and it follows that the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for residuals of a head injury, with dizzy spells and pressure right ear, is denied.


REMAND

While a June 2012 VA examination appears to rule out right leg peripheral neuropathy, there is VA medical evidence since of a generalized neuropathy.                      A re-examination is requested on whether the Veteran presently has this condition, and due to his now service-connected diabetes mellitus.   

The Veteran has contended injury to the right leg in service.  Records from service show injury to the left leg, for which service connection has been granted.

Accordingly, this claim is REMANDED for the following action:

1. Then schedule the Veteran for a VA neurological examination for right leg peripheral neuropathy.               The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.                  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Initially confirm that the Veteran presently has a neuropathy affecting the right lower extremity, or a substantially similar condition.  If so, then opine whether this disorder at least as likely as not (50 percent or greater probability) is secondary to service-connected diabetes mellitus, type II.  Consider secondary service connection on the basis of whether diabetes mellitus originally caused right leg neuropathy, or chronically aggravated this condition.  

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

2. Then review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

3. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


